

Exhibit 10.32
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
THIRD AMENDMENT, dated as of November __, 2012 (this “Agreement”), to the
Amended and Restated Credit Agreement, dated as of September 1, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among COLONY FINANCIAL, INC., a Maryland
corporation (the “REIT”), CFI MEZZ FUNDING, LLC, a Delaware limited liability
company (“CFI Mezz Funding”), CFI RE HOLDCO, LLC, a Delaware limited liability
company (“CFI RE Holdco”), COLFIN ESH FUNDING, LLC, a Delaware limited liability
company (“ColFin ESH Funding”), COLFIN 2100 FUNDING, LLC, a Delaware limited
liability company (“ColFin 2100”), CFI CORAMERICA 2100 FUNDING, LLC, a Delaware
limited liability company (“CorAmerica 2100”), CFI RE MASTERCO, LLC, a Delaware
limited liability company (“CFI RE Masterco”; and together with the REIT, CFI
Mezz Funding, CFI RE Holdco, ColFin ESH Funding, ColFin 2100, CorAmerica 2100
and any Operating Partnership (as defined in the Credit Agreement) that is
formed after the Restatement Effective Date and becomes a co-borrower thereunder
in accordance with Section 6.12(c), each a “Borrower” and collectively, the
“Borrowers”), the lenders from time to time party thereto (the “Lenders”), and
BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, together with
any successor administrative agent, the “Administrative Agent”) Capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Credit Agreement.


WHEREAS, the Borrowers have requested that the Required Lenders agree to amend
various provisions of the Credit Agreement.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


SECTION 1. Amendments to Credit Agreement. Subject to all of the terms and
conditions set forth in this Agreement:
1.1        New Definitions. Section 1.01 of the Credit Agreement is hereby
amended by inserting the following new definitions in the appropriate
alphabetical order:
“Capsource ColFin Facility” means the secured term loan facility provided
pursuant to the Loan and Security Agreement dated as of May __, 2012 by and
among ColFin-O EXR LF II Borrower, LLC, CapitalSource Finance LLC as a lender,
the other lenders from time to time party thereto and CapitalSource Bank, as
administrative payment and collateral agent thereunder.
“ColFin EXR Facility” means the secured term loan facility provided pursuant to
the Fourth Amended and Restated Loan and Security Agreement dated November 25,
2009 by and among Exclusive Resorts Real Estate Holdings I, LLC and certain of
its affiliates, as borrowers, ColFin-O EXR LF II Borrower, LLC, as a lender, the
other lenders from time to time party thereto and ColFin-O EXR LF II Borrower,
LLC, as administrative payment and collateral agent thereunder.
1.2        Definition of Consolidated Fixed Charges. The definition of
“Consolidated Fixed Charges” contained in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
“Consolidated Fixed Charges” means, for any period, the amount, determined
without duplication for the REIT and its Consolidated Subsidiaries on a
consolidated basis, equal to (i) Consolidated Cash Interest Expense for such
period, plus (ii) scheduled payments of principal in respect of Consolidated
Total Debt (excluding the Capsource ColFin Facility) during such period plus
(iii) the amount of dividends or distributions paid or required to be paid by
the REIT during such period in respect of any of its preferred Equity Interests
plus (iv) an amount equal to the greater of (x) the Consolidated Group Pro Rata
Share of scheduled payments of principal under the Capsource



--------------------------------------------------------------------------------



ColFin Facility during such period less the Consolidated Group Pro Rata Share of
payments of principal actually received by the REIT or a Consolidated Subsidiary
thereof in immediately available funds under the ColFin EXR Facility during such
period and (y) $0.
1.3        Section 7.12(a). Section 7.12(a) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:
(a)    Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth
at any time to be less than the sum of (i) $682,000,000 and (ii) 80% of Net Cash
Proceeds received by the REIT from issuances or sales of Equity Interests of the
REIT occurring after July 31, 2012.
1.4        Exhibit C (Form of Compliance Certificate). Exhibit C to the Credit
Agreement is hereby amended in its entirety by substituting the document
attached as Exhibit C hereto in its place.
SECTION 2.    Conditions of Effectiveness. This Agreement shall not become
effective until the date on which all of the following conditions precedent
shall have been satisfied or waived in writing:
(a)    Counterparts. The Administrative Agent shall have received counterparts
of this Agreement duly executed by each the Loan Parties, the Administrative
Agent and the Required Lenders.
(b)     Representations and Warranties. All representations and warranties
contained in Section 3 of this Agreement shall be true.
SECTION 3.    Representations and Warranties. After giving effect to this
Agreement, the Loan Parties, jointly and severally, reaffirm and restate the
representations and warranties set forth in the Credit Agreement and in the
other Loan Documents and all such representations and warranties shall be true
and correct on the date hereof with the same force and effect as if made on such
date (except (i) to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct as of such earlier date and (ii) any representation or
warranty that is already by its terms qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects as
of such date after giving effect to such qualification). Each of the Loan
Parties represents and warrants (which representations and warranties shall
survive the execution and delivery hereof) to the Administrative Agent and the
Lenders that:
(a)    it has the power and authority to execute, deliver and carry out the
terms and provisions of this Agreement and the transactions contemplated hereby
and has taken or caused to be taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby;
(b)    no consent of any Person (including, without limitation, any of its
equity holders or creditors), and no action of, or filing with, any governmental
or public body or authority is required to authorize, or is otherwise required
in connection with, the execution, delivery and performance of this Agreement;
(c)    this Agreement has been duly executed and delivered on its behalf by a
duly authorized officer, and constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, subject to bankruptcy, reorganization,
insolvency, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally and the exercise of judicial discretion in
accordance with general principles of equity;
(d)    no Default or Event of Default has occurred and is continuing;
(e)    the execution, delivery and performance of this Agreement will not
violate any law, statute or regulation, or any order or decree of any court or
governmental instrumentality, or conflict with, or result in the breach of, or
constitute a default under, any contractual obligation of any Loan Party or any
of its Subsidiaries; and



--------------------------------------------------------------------------------



(f)    nothing contained in this Agreement, including the amendments to the
Credit Agreement effected pursuant hereto, (i) impairs the validity,
effectiveness or priority of the Liens granted pursuant to any Loan Document,
and such Liens continue unimpaired with the same priority to secure repayment of
all Obligations, whether heretofore or hereafter incurred, or (ii) requires that
any new filings be made or other action taken to perfect or to maintain the
perfection of such Liens.
SECTION 4.    Affirmation of Guarantors. Each Guarantor hereby approves and
consents to this Agreement and the transactions contemplated by this Agreement
and agrees and affirms that its guarantee of the Obligations continues to be in
full force and effect and is hereby ratified and confirmed in all respects and
shall apply to the Credit Agreement, as amended hereby, and all of the other
Loan Documents, as such are amended, restated, supplemented or otherwise
modified from time to time in accordance with their terms.
SECTION 5.    Costs and Expenses. The Loan Parties acknowledge and agree that
their payment obligations set forth in Section 10.04 of the Credit Agreement
include the costs and expenses incurred by the Administrative Agent in
connection with the preparation, execution and delivery of this Agreement and
any other documentation contemplated hereby (whether or not this Agreement
becomes effective or the transactions contemplated hereby are consummated and
whether or not a Default or Event of Default has occurred or is continuing),
including, but not limited to, the reasonable fees and disbursements of Kaye
Scholer LLP, counsel to the Administrative Agent.
SECTION 6.    Ratification.
(a)Except as herein agreed, the Credit Agreement and the other Loan Documents
remain in full force and effect and are hereby ratified and affirmed by the Loan
Parties. Each of the Loan Parties hereby (i) confirms and agrees that the
Borrowers are truly and justly indebted to the Administrative Agent and the
Lenders in the aggregate amount of the Obligations without defense, counterclaim
or offset of any kind whatsoever, and (ii) reaffirms and admits the validity and
enforceability of the Credit Agreement and the other Loan Documents.
(b)This Agreement shall be limited precisely as written and, except as expressly
provided herein, shall not be deemed (i) to be a consent granted pursuant to, or
a waiver, modification or forbearance of, any term or condition of the Credit
Agreement or any of the instruments or agreements referred to therein or a
waiver of any Default or Event of Default under the Credit Agreement, whether or
not known to the Administrative Agent or any of the Lenders, or (ii) to
prejudice any right or remedy which the Administrative Agent or any of the
Lenders may now have or have in the future against any Person under or in
connection with the Credit Agreement, any of the instruments or agreements
referred to therein or any of the transactions contemplated thereby.



--------------------------------------------------------------------------------



SECTION 7.    Modifications. Neither this Agreement, nor any provision hereof,
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the parties hereto.
SECTION 8.    References. The Loan Parties acknowledge and agree that this
Agreement constitutes a Loan Document. Each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and
each reference in each other Loan Document (and the other documents and
instruments delivered pursuant to or in connection therewith) to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import, shall mean and be a
reference to the Credit Agreement as modified hereby and as each may in the
future be amended, restated, supplemented or modified from time to time.
SECTION 9.    Counterparts. This Agreement may be executed by the parties hereto
individually or in combination, in one or more counterparts, each of which shall
be an original and all of which shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page by telecopier or
electronic mail (in a .pdf format) shall be effective as delivery of a manually
executed counterpart.
SECTION 10.    Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
SECTION 11.        Severability. If any provision of this Agreement shall be
held invalid or unenforceable in whole or in part in any jurisdiction, such
provision shall, as to such jurisdiction, be ineffective to the extent of such
invalidity or enforceability without in any manner affecting the validity or
enforceability of such provision in any other jurisdiction or the remaining
provisions of this Agreement in any jurisdiction.
SECTION 12.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 13.    Headings. Section headings in this Agreement are included for
convenience of reference only and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.
[The remainder of this page left blank intentionally]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Loan Parties, the Administrative Agent and the Required
Lenders have caused this Agreement to be duly executed by their respective
authorized officers as of the day and year first above written.
BORROWERS:



[Signature page to Third Amendment to Colony Financial, Inc. Amended and
Restated Credit Agreement]

--------------------------------------------------------------------------------



 
COLONY FINANCIAL, INC., a Maryland corporation
 

By: /s/ Mark M. Hedstrom  
Name: Mark M. Hedstrom
Title: Vice President


CFI RE MASTERCO, LLC, a Delaware limited liability company


By: Colony Financial, Inc., its managing member
 

By: /s/ Mark M. Hedstrom  
Name: Mark M. Hedstrom
Title: Vice President


CFI RE HOLDCO, LLC, a Delaware limited liability company


By: CFI RE Masterco, LLC, its managing member


By: Colony Financial, Inc., its managing member
 

By: /s/ Mark M. Hedstrom  
Name: Mark M. Hedstrom
Title: Vice President


CFI MEZZ FUNDING, LLC, a Delaware limited liability company


By: Colony Financial, Inc., its managing member
 

By: /s/ Mark M. Hedstrom  
Name: Mark M. Hedstrom
Title: Vice President








COLFIN ESH FUNDING, LLC, a Delaware limited liability company


By: Colony Financial, Inc., its managing member
 

By: /s/ Mark M. Hedstrom  
Name: Mark M. Hedstrom
Title: Vice President


COLFIN 2100 FUNDING, LLC, a Delaware limited liability company


By: CFI RE Holdco, LLC, its managing member


By: CFI RE Masterco, LLC, its managing member


By: Colony Financial, Inc., its managing member
 

By: /s/ Mark M. Hedstrom  
Name: Mark M. Hedstrom
Title: Vice President


CFI CORAMERICA 2100 FUNDING, LLC, a Delaware limited liability company


 
By: /s/ Mark M. Hedstrom  
Name: Mark M. Hedstrom
Title: Vice President






































[Signature page to Third Amendment to Colony Financial, Inc. Amended and
Restated Credit Agreement]

--------------------------------------------------------------------------------



 
GUARANTORS:


COLONY FINANCIAL HOLDCO, LLC, a Delaware limited liability company


By: Colony Financial, Inc., its managing member
 

By: /s/ Mark M. Hedstrom  
Name: Mark M. Hedstrom
Title: Vice President




COLONY FINANCIAL TRS, LLC, a Delaware limited liability company


By: Colony Financial, Inc., its managing member
 

By: /s/ Mark M. Hedstrom  
Name: Mark M. Hedstrom
Title: Vice President




CFI FRB FUNDING, LLC, a Delaware limited liability company


By: Colony Financial, Inc., its managing member
 

By: /s/ Mark M. Hedstrom  
Name: Mark M. Hedstrom
Title: Vice President




COLONY FINANCIAL AMC, LLC, a Delaware limited liability company


By: Colony Financial, Inc., its managing member
 

By: /s/ Mark M. Hedstrom  
Name: Mark M. Hedstrom
Title: Vice President












CFI DB HOLDING, LLC, a Delaware limited liability company


By: CFI RE Holdco, LLC, its managing member


By: CFI RE Masterco, LLC, its managing member


By: Colony Financial, Inc., its managing member
 

By: /s/ Mark M. Hedstrom  
Name: Mark M. Hedstrom
Title: Vice President


CFI MBS HOLDING, LLC, a Delaware limited liability company


By: CFI RE Holdco, LLC, its managing member


By: CFI RE Masterco, LLC, its managing member


By: Colony Financial, Inc., its managing member
 

By: /s/ Mark M. Hedstrom  
Name: Mark M. Hedstrom
Title: Vice President


COLFIN JIH FUNDING, LLC, a Delaware limited liability company


By: CFI RE Holdco, LLC, its managing member


By: CFI RE Masterco, LLC, its managing member


By: Colony Financial, Inc., its managing member
 

By: /s/ Mark M. Hedstrom  
Name: Mark M. Hedstrom
Title: Vice President












COLFIN 2011 ADC HOLDING, LLC, a Delaware limited liability company


By: Colony Financial, Inc., its managing member
 

By: /s/ Mark M. Hedstrom  
Name: Mark M. Hedstrom
Title: Vice President




COLONY AMC MILESTONE NORTH, LLC, a Delaware limited liability company


By: Colony Financial AMC, LLC, its managing member


By: Colony Financial, Inc., its managing member
 

By: /s/ Mark M. Hedstrom  
Name: Mark M. Hedstrom
Title: Vice President




CFI 2011 CRE HOLDCO, LLC, a Delaware limited liability company


By: CFI RE Holdco, LLC, its managing member


By: CFI RE Masterco, LLC, its managing member


By: Colony Financial, Inc., its managing member


 

By: /s/ Mark M. Hedstrom  
Name: Mark M. Hedstrom
Title: Vice President




















CFI GNE LOAN FUNDING, LLC, a Delaware limited liability company


By: CFI RE Holdco, LLC, its managing member


By: CFI RE Masterco, LLC, its managing member


By: Colony Financial, Inc., its managing member
 

By: /s/ Mark M. Hedstrom  
Name: Mark M. Hedstrom
Title: Vice President


CFI GNE WARRANT INVESTOR, LLC, a Delaware limited liability company


By: CFI RE Holdco, LLC, its managing member


By: CFI RE Masterco, LLC, its managing member


By: Colony Financial, Inc., its managing member
 

By: /s/ Mark M. Hedstrom  
Name: Mark M. Hedstrom
Title: Vice President


CFI INLAND INVESTOR, LLC, a Delaware limited liability company


By: CFI RE Holdco, LLC, its managing member


By: CFI RE Masterco, LLC, its managing member


By: Colony Financial, Inc., its managing member
 

By: /s/ Mark M. Hedstrom  
Name: Mark M. Hedstrom
Title: Vice President












CFI MILESTONE NORTH HOLDCO, LLC, a Delaware limited liability company


By: CFI RE Holdco, LLC, its managing member


By: CFI RE Masterco, LLC, its managing member


By: Colony Financial, Inc., its managing member
 

By: /s/ Mark M. Hedstrom  
Name: Mark M. Hedstrom
Title: Vice President




COLONY AMC MILESTONE WEST, LLC, a Delaware limited liability company


By: Colony Financial AMC, LLC, its managing member


By: Colony Financial, Inc., its managing member
 

By: /s/ Mark M. Hedstrom  
Name: Mark M. Hedstrom
Title: Vice President




CFI HUNT TRS INVESTOR, LLC, a Delaware limited liability company


By: CFI RE Holdco, LLC, its managing member


By: CFI RE Masterco, LLC, its managing member


By: Colony Financial, Inc., its managing member
 

By: /s/ Mark M. Hedstrom  
Name: Mark M. Hedstrom
Title: Vice President












CFI RS HOLDING, LLC, a Delaware limited liability company
 

By: /s/ Mark M. Hedstrom  
Name: Mark M. Hedstrom
Title: Vice President




CFI CENTCO FUNDING, LLC, a Delaware limited liability company


By: CFI RE Masterco, LLC, its managing member


By: Colony Financial, Inc., its managing member
 

By: /s/ Mark M. Hedstrom  
Name: Mark M. Hedstrom
Title: Vice President




CFI BULLS TRS INVESTOR, LLC, a Delaware limited liability company


By: CFI RE Masterco, LLC, its managing member


By: Colony Financial, Inc., its managing member
 

By: /s/ Mark M. Hedstrom  
Name: Mark M. Hedstrom
Title: Vice President






























CFI EXR LOAN FUNDING, LLC, a Delaware limited liability company


By: CFI RE Holdco, LLC, its managing member


By: CFI RE Masterco, LLC, its managing member


By: Colony Financial, Inc., its managing member




By: /s/ Mark M. Hedstrom  
Name: Mark M. Hedstrom
Title: Vice President




CFI BOW TRS INVESTOR, LLC, a Delaware limited liability company


By: CFI RE Masterco, LLC, its managing member


By: Colony Financial, Inc., its managing member




By: /s/ Mark M. Hedstrom  
Name: Mark M. Hedstrom
Title: Vice President




CFI 2011-2 CRE HOLDCO, LLC, a Delaware limited liability company


By: CFI RE Holdco, LLC, its managing member


By: CFI RE Masterco, LLC, its managing member


By: Colony Financial, Inc., its managing member




By: /s/ Mark M. Hedstrom  
Name: Mark M. Hedstrom
Title: Vice President












CFI BMO II TRS INVESTOR, LLC, a Delaware limited liability company


By: CFI RE Masterco, LLC, its managing member


By: Colony Financial, Inc., its managing member




By: /s/ Mark M. Hedstrom  
Name: Mark M. Hedstrom
Title: Vice President




CFI FCDC HOLDCO, LLC, a Delaware limited liability company


By: CFI RE Holdco, LLC, its managing member


By: CFI RE Masterco, LLC, its managing member


By: Colony Financial, Inc., its managing member




By: /s/ Mark M. Hedstrom  
Name: Mark M. Hedstrom
Title: Vice President




[Signature page to Third Amendment to Colony Financial, Inc. Amended and
Restated Credit Agreement]

--------------------------------------------------------------------------------










[Signature page to Third Amendment to Colony Financial, Inc. Amended and
Restated Credit Agreement]

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as Administrative Agent




By:_/s/ James P. Johnson _________________
     Name: James P. Johnson
Title: Senior Vice President



[Signature page to Third Amendment to Colony Financial, Inc. Amended and
Restated Credit Agreement]

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as a Lender


By:_/s/ James P. Johnson _________________
     Name: James P. Johnson
Title: Senior Vice President



[Signature page to Third Amendment to Colony Financial, Inc. Amended and
Restated Credit Agreement]

--------------------------------------------------------------------------------



MORGAN STANLEY SENIOR FUNDING, INC., as a Lender


By: /s/ Harry Comninellis    
Name: Harry Comninellis
Title: Vice President





[Signature page to Third Amendment to Colony Financial, Inc. Amended and
Restated Credit Agreement]

--------------------------------------------------------------------------------



ROYAL BANK OF CANADA, as a Lender


By: /s/ Tim Stephens    
Name: Tim Stephens
Title: Director



[Signature page to Third Amendment to Colony Financial, Inc. Amended and
Restated Credit Agreement]

--------------------------------------------------------------------------------



UBS LOAN FINANCE LLC, as a Lender


By: /s/ Irja R. Otsa    
Name: Irja R. Otsa
Title: Associate Director


By:/s/ Joselin Fernandes    
Name: Joselin Fernandes
Title: Associate Director



[Signature page to Third Amendment to Colony Financial, Inc. Amended and
Restated Credit Agreement]

--------------------------------------------------------------------------------



CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender


By: /s/ Bill O’Daly    
Name: Bill O’Daly
Title: Director


By: /s/ Michael D’Onofrio    
Name: Michael D’Onofrio
Title: Associate



[Signature page to Third Amendment to Colony Financial, Inc. Amended and
Restated Credit Agreement]

--------------------------------------------------------------------------------



ONEWEST BANK, FSB, as a Lender


By: /s/ James K. Simons    
Name: James K. Simons
Title: Executive Vice President



[Signature page to Third Amendment to Colony Financial, Inc. Amended and
Restated Credit Agreement]

--------------------------------------------------------------------------------





EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: ,
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as September 1, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Colony Financial, Inc., a
Delaware corporation (the “REIT”), the Subsidiaries of the REIT party thereto as
co-borrowers (together with the REIT, the “Borrowers”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”).


The undersigned Responsible Officer of the REIT hereby certifies as of the date
hereof that he/she is the                              of the REIT, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the REIT, and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.    The Borrowers have delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the
Borrowers ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1.    The Borrowers have delivered the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Borrowers
ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and cash flows of the REIT and its
Consolidated Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.


2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Loan Parties during the accounting period covered by such financial
statements.


3.    A review of the activities of the Loan Parties during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Loan Parties performed and
observed all their Obligations under the Loan Documents, and
[select one:]


[to the best knowledge of the undersigned, during such fiscal period each of the
Loan Parties performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
--or--
[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
4.    The representations and warranties of the Borrowers contained in Article V
of the Agreement, and any representations and warranties of any Loan Party that
are contained in any document furnished at any time under or in connection with
the Loan Documents, are true and correct on and as of the date hereof, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Compliance Certificate, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 of the
Agreement shall be deemed to refer to the most recent statements






--------------------------------------------------------------------------------



furnished pursuant to clauses (a) and (b), respectively, of Section 6.01 of the
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.


5.    The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of

            ,         .
COLONY FINANCIAL, INC.
By:     
Name:     
Title:     



--------------------------------------------------------------------------------



For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)


I.    Section 7.12 (a) – Consolidated Tangible Net Worth.
A.    Actual Consolidated Tangible Net Worth at Statement Date:
1.
Shareholders’ Equity:    $    

2.
Intangible Assets:    $    

3.
Consolidated Tangible Net Worth (Line I.A1 less Line I.A.2):        $    

B.    80% of Net Cash Proceeds received by the REIT after July 31, 2012 from
issuances or sales of its Equity Interests:            $    
C.    Minimum required Consolidated Tangible Net Worth
(Lines I.B + $682,000,000):    $    
D.    Excess (deficient) for covenant compliance (Line I.A.– I.C):    $    


II.
Section 7.12 (b) – Consolidated Fixed Charge Coverage Ratio.

A.
EBITDA for the fiscal quarter ending on above date (“Subject Period”):

Core Earnings for Subject Period
a.    The consolidated net income (loss) of the REIT, computed in accordance
with GAAP for Subject Period, plus        $        
b.    Non-cash equity compensation expense for Subject Period, plus    $    
c.    Real estate depreciation and amortization expense for Subject Period,
plus    $    
d.    Any unrealized losses from mark to market valuation changes (other than
permanent impairment) that are included in net income for Subject Period,
plus    $    
e.    Extraordinary or non-recurring non-cash losses for Subject Period,
minus        $___________
f.     Any unrealized gains from mark to market valuation changes (other than
permanent impairment) that are included in net income for Subject Period,
minus    $    
g.    Extraordinary or non-recurring non-cash gains for Subject
Period        $    
1.    Core Earnings (Line II.A.a + b + c + d + e –f –g)    $    



--------------------------------------------------------------------------------



2.    Consolidated Interest Expense for Subject Period:    $    
3.    Provisions for taxes based on income of the REIT and its Consolidated
Subsidiaries for Subject Period (limited, to the extent that such provisions are
for taxes that are attributable to any Non Wholly-Owned Consolidated Affiliate,
to the Consolidated Group Pro Rata Share of such attributable amount):    $    
4.    Reasonable and customary out-of-pocket expenses incurred by the REIT and
its Consolidated Subsidiaries in connection with the issuance of any debt or
Equity Interests permitted to be issued under the Credit Agreement for Subject
Period (limited, to the extent that such expenses are incurred by any Non
Wholly-Owned Consolidated Affiliate, to the Consolidated Group Pro Rata Share of
such expenses):    $    
5.    EBITDA (Lines II.A.1 + 2 +3+4):     $                    $    
B.
Consolidated Fixed Charges for Subject Period:    

1.    Consolidated Cash Interest Expense for Subject Period (including the
Consolidated Group Pro Rata Share of Cash Interest Expense of Non Wholly-Owned
Consolidated Affiliates for Subject Period):    $    
2.    Scheduled payments of principal on Consolidated Total Debt (excluding the
Capsource ColFin Facility) for Subject Period:        $    
3.    The amount of dividends or distributions paid or required to be paid by
the REIT during Subject Period in respect of any of its preferred Equity
Interests:    $    
4.    The greater of (x) the Consolidated Group Pro Rata Share of scheduled
payments of principal under the Capsource ColFin Facility during Subject Period
less the Consolidated Group Pro Rata Share of payments of principal actually
received by the REIT or a Consolidated Subsidiary thereof in immediately
available funds under the ColFin EXR Facility during Subject Period and (y)
$0.    $    
5.    Consolidated Fixed Charges (Lines II.B1 +2 +3 +4):     $    
C.
Consolidated Fixed Charge Coverage Ratio (Line II.A.5 ÷
Line II.B.4):             to 1.00

Minimum required:            2.25 to 1.00


III.
Section 7.12 (c) – Consolidated Leverage Ratio.

A.
Consolidated Total Debt at Statement Date:    

1.     Aggregate amount of all Indebtedness of the REIT and its Consolidated
Subsidiaries (other than Non Wholly-Owned Consolidated Affiliates) that would be
reflected on a consolidated balance sheet of the REIT and its Consolidated
Subsidiaries as of



--------------------------------------------------------------------------------



Statement Date prepared in accordance with GAAP:    $___________
2.     Consolidated Group Pro Rata Share of aggregate amount of all Indebtedness
of each Unconsolidated Affiliate that would be reflected on a consolidated
balance sheet of such Unconsolidated Affiliate as of Statement Date in
accordance with GAAP, net of uncommitted cash on hand at and available to
Unconsolidated Affiliates to pay down such Indebtedness:            $___________
3.     Indebtedness, if any, attributable to any Specified GAAP Reportable B
Loan Transaction:        $___________
4.     Consolidated Group Pro Rata Share of the aggregate amount of all
Indebtedness of each Non Wholly-Owned Consolidated Affiliate that would be
reflected on a consolidated balance sheet of the REIT and its Consolidated
Subsidiaries as of the Statement Date prepared in accordance with
GAAP    $___________
5.     Consolidated Total Debt (Line III.A.1 + 2 - 3 +
4):                    $___________                $___________
B.
Total Asset Value at Statement Date:    

1.     Book value of the total assets of the REIT and its Consolidated
Subsidiaries (other than Non Wholly-Owned Consolidated Affiliates) on Statement
Date as determined in accordance with GAAP:        $___________
2.     Consolidated Group Pro Rata Share of book value of the total assets of
each Unconsolidated Affiliate on Statement Date as determined in accordance with
GAAP:        $___________
3.     Consolidated Group Pro Rata Share of book value of the total equity of
each Unconsolidated Affiliate on Statement Date as determined in accordance with
GAAP:        $___________
4.    Asset value, if any, attributable to any Specified GAAP Reportable B Loan
Transaction:    $___________
5.     Consolidated Group Pro Rata Share of the book value of the total assets
of each Non Wholly-Owned Consolidated Affiliate on the Statement Date as
determined in accordance with GAAP        $___________
6.     Total Asset Value (Line III.B.1 + 2 - 3 -4 + 5):    $___________
C.
Consolidated Leverage Ratio (Line III.A.5 ÷ Line III.B.6):         to 1.00

Maximum permitted:            0.50 to 1.00


IV.    Section 7.12 (d) – Minimum Liquidity.



--------------------------------------------------------------------------------



A.    Aggregate amount of cash and Cash Equivalents of the Loan Parties at
Statement Date that are not subject to any Lien (excluding Liens arising under a
Loan Document and statutory Liens in favor of any depositary bank where such
cash and Cash Equivalents are maintained):        $___________
B.    Amounts included in Line IV.A. that are held by a Person other than a Loan
Party as a deposit or security for Contractual Obligations:     $    
C.    Unrestricted Cash at Statement Date (Line IV.A. - Line IV.
B.):                $    
D.    Aggregate Commitments at Statement Date:    $    
E.    Maximum Permitted Outstanding Amount at Statement Date (see calculation in
Section V below):    $______________
F.    Total Outstandings at Statement Date:    $______________
G.     Aggregate Commitments minus Total Outstandings (Line IV.D. -
IV.F.):            $______________
H.     Maximum Permitted Outstanding Amount minus Total Outstandings (Line IV.E.
- IV.F.):    $______________
I.     Liquidity (Line IV.C. + lesser of (x) Line IV.G. or (y) Line
IV.H.):                $______________


Minimum required:     Line IV.G. must not be less than $5,000,000)


V.    Section 7.12 (e) – Total Facility Outstandings.
A.    Total Outstandings at Statement Date:     $    
B.    Annualized Consolidated Cash Income at Statement Date (see calculation
attached as Annex I hereto):     $    
C.    Aggregate book value (determined in accordance with GAAP) of all
Investment Assets that contribute positive Cash Income to the calculation of
Annualized Consolidated Cash Income at Statement Date (see calculation attached
as Annex II hereto):        $    
D.    3.5 times Annualized Consolidated Cash Income at Statement
Date        $    
E.    40% of aggregate book value (determined in accordance with GAAP) of all
Investment Assets that contribute positive Cash Income to the calculation of
Annualized Consolidated Cash Income at Statement Date:    $    
Maximum Total Outstandings permitted: Lesser of Line V.D. and Line V.E.





--------------------------------------------------------------------------------







Annex I


Annualized Consolidated Cash Income at Statement Date



--------------------------------------------------------------------------------



Annex II


Aggregate book value of Investment Assets

